             Case 1:08-cr-00059-AWI Document 178 Filed 04/13/21 Page 1 of 2


 1

 2                               UNITED STATES DISTRICT COURT
 3                             EASTERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                           CASE NO. 1:08-CR-0059 AWI-1
 6                          Plaintiff
                                                         ORDER FOR RESPONSE FROM
 7                  v.                                   APPOINTED COUNSEL
 8   ALFREDO NUNO,
 9                          Defendant
10

11

12          Currently pending before the Court is Defendant Alfredo Nuno’s motion for
13 compassionate release under 18 U.S.C. § 3582(c). See Doc. No. 175. The motion was filed by

14 Defendant pro se.

15          On March 15, 2021, the Court appointed the Federal Defender’s Office to represent
16 Defendant in connection with his motion for compassionate release. See Doc. No. 176. As part of

17 the order, the Court required that the Federal Defender’s Office file either an amended motion or a

18 notice to stand on Defendant’s pro se motion. See id. The Federal Defender was to file either the

19 amended motion or notice within fourteen days of service. See id.

20          On March 22, 2021, the Court appointed Monica Bermudez to represent Defendant in
21 place of the Federal Defender. See Doc. No. 177. More than fourteen days have elapsed since the

22 Court appointed Ms. Bermudez, but the Court has not received either an amended motion, a notice

23 of intent to stand on Defendant’s pro se motion, or a request for an extension of time to respond.

24          Given the posture of the case, and the likely confusion of deadlines between the
25 appointments of the Federal Defender and Ms. Bermudez, the Court will extend the deadline for

26 Ms. Bermudez to respond to the Court. A failure by Ms. Bermudez will result in the Court

27 deeming the failure to respond as the equivalent of the intent to stand on Defendant’s pro se filing.

28
              Case 1:08-cr-00059-AWI Document 178 Filed 04/13/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2 1.       Within seven (7) days of service of this order, appointed counsel Monica Bermudez shall
 3          file either:
 4                  (a) an amended motion for compassionate release;
 5                  (b) a notice of intent to stand on Defendant’s pro se motion for compassionate
 6                         release; or
 7                  (c) a request for an extension of time to respond to the Court’s order; and
 8 2.       A failure to respond to this order will be deemed the equivalent of a notice of intent to
 9          stand on Defendant’s pro se motion.
10
     IT IS SO ORDERED.
11

12 Dated:    April 13, 2021
                                                  SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
